                                                       8QLWHG 6WDWHV 'LVWULFW &RXUW
                                                       &HQWUDO 'LVWULFW RI &DOLIRUQLD


 81,7(' 67$7(6 2) $0(5,&$ YV                                               'RFNHW 1R            (' &5 )02

 'HIHQGDQW          -$0(6 '21$&,$12 6+877/(                                 6RFLDO 6HFXULW\ 1R                 
 DNDV   1RQH                                                               /DVW  GLJLWV

                                          -8'*0(17 $1' 352%$7,21&200,70(17 25'(5

                                                                                                                   0217+     '$<     <($5
              ,Q WKH SUHVHQFH RI WKH DWWRUQH\ IRU WKH JRYHUQPHQW WKH GHIHQGDQW DSSHDUHG LQ SHUVRQ RQ WKLV GDWH                    

 &2816(/                                                  5HEHFFD $EHO 'HSXW\ )HGHUDO 3XEOLF 'HIHQGHU
                                                                            1DPH RI &RXQVHO

    3/($           ; *8,/7< DQG WKH FRXUW EHLQJ VDWLVILHG WKDW WKHUH LV D IDFWXDO EDVLV IRU WKH SOHD          12/2                   127
                                                                                                             &217(1'(5(               *8,/7<
  ),1',1*           7KHUH EHLQJ D ILQGLQJYHUGLFW RI *8,/7< GHIHQGDQW KDV EHHQ FRQYLFWHG DV FKDUJHG RI WKH RIIHQVH V RI

                   &RXQW  3RVVHVVLRQ RI )LIWHHQ RU 0RUH 8QDXWKRUL]HG $FFHVV 'HYLFHV  86&   D 
-8'*0(17           7KH &RXUW DVNHG ZKHWKHU WKHUH ZDV DQ\ UHDVRQ ZK\ MXGJPHQW VKRXOG QRW EH SURQRXQFHG %HFDXVH QR VXIILFLHQW FDXVH WR WKH
$1' 352%          FRQWUDU\ ZDV VKRZQ RU DSSHDUHG WR WKH &RXUW WKH &RXUW DGMXGJHG WKH GHIHQGDQW JXLOW\ DV FKDUJHG DQG FRQYLFWHG DQG RUGHUHG WKDW
  &200             3XUVXDQW WR WKH 6HQWHQFLQJ 5HIRUP $FW RI  LW LV WKH MXGJPHQW RI WKH &RXUW WKDW WKH GHIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH
  25'(5            FXVWRG\ RI WKH %XUHDX RI 3ULVRQV WR EH LPSULVRQHG IRU D WHUP RI twelve (12) months and one (1) day.

        'HIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV RQ &RXQW 2QH RI WKH ,QGLFWPHQW
IRU D WHUP RI WZHOYH  PRQWKV DQG RQH  GD\ 7KH FRXUW UHFRPPHQGV WKDW GHIHQGDQW EH SODFHG LQ WKH
IHGHUDO FRUUHFWLRQDO LQVWLWXWLRQ ORFDWHG LQ /RPSRF &DOLIRUQLD

      8SRQ UHOHDVH IURP LPSULVRQPHQW GHIHQGDQW VKDOO EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI RQH 
\HDU XQGHU WKH IROORZLQJ WHUPV DQG FRQGLWLRQV

                  'HIHQGDQW VKDOO FRPSO\ ZLWK WKH UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV 3UREDWLRQ                                 3UHWULDO
                    6HUYLFHV 2IILFH DQG *HQHUDO 2UGHU 

                  'XULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ GHIHQGDQW VKDOO SD\ WKH VSHFLDO DVVHVVPHQW LQ
                    DFFRUGDQFH ZLWK WKLV MXGJPHQW V RUGHUV SHUWDLQLQJ WR VXFK SD\PHQW

                  'HIHQGDQW VKDOO FRRSHUDWH LQ WKH FROOHFWLRQ RI D '1$ VDPSOH IURP GHIHQGDQW

                  'HIHQGDQW VKDOO UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH 'HIHQGDQW VKDOO VXEPLW
                    WR RQH GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP FXVWRG\ DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV
                    WKHUHDIWHU QRW WR H[FHHG HLJKW WHVWV SHU PRQWK DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU

                  'HIHQGDQW VKDOO SDUWLFLSDWH LQ DQ RXWSDWLHQW VXEVWDQFH DEXVH WUHDWPHQW DQG FRXQVHOLQJ SURJUDP
                    WKDW LQFOXGHV XULQDO\VLV EUHDWK RU VZHDW SDWFK WHVWLQJ DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU
                    'HIHQGDQW VKDOO DEVWDLQ IURP XVLQJ DOFRKRO DQG LOOLFLW GUXJV DQG IURP DEXVLQJ SUHVFULSWLRQ
                    PHGLFDWLRQV GXULQJ WKH SHULRG RI VXSHUYLVLRQ


&5 ZSG                                  -8'*0(17       352%$7,21&200,70(17 25'(5                                               3DJH  RI 
 86$ YV      -$0(6 '21$&,$12 6+877/(                                        'RFNHW 1R     (' &5 )02

                 'XULQJ WKH FRXUVH RI VXSHUYLVLRQ WKH 3UREDWLRQ 2IILFHU ZLWK WKH DJUHHPHQW RI WKH GHIHQGDQW DQG
                   GHIHQVH FRXQVHO PD\ SODFH WKH GHIHQGDQW LQ D UHVLGHQWLDO GUXJ WUHDWPHQW SURJUDP DSSURYHG E\
                   WKH 86 3UREDWLRQ DQG 3UHWULDO 6HUYLFHV 2IILFH IRU WUHDWPHQW RI QDUFRWLF DGGLFWLRQ RU GUXJ
                   GHSHQGHQF\ ZKLFK PD\ LQFOXGH FRXQVHOLQJ DQG WHVWLQJ WR GHWHUPLQH LI WKH GHIHQGDQW KDV UHYHUWHG
                   WR WKH XVH RI GUXJV 'HIHQGDQW VKDOO UHVLGH LQ WKH WUHDWPHQW SURJUDP XQWLO GLVFKDUJHG E\ WKH
                   3URJUDP 'LUHFWRU DQG 3UREDWLRQ 2IILFHU

                 $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU GHIHQGDQW VKDOO SD\ DOO RU SDUW RI WKH FRVWV RI WKH
                   &RXUWRUGHUHG WUHDWPHQW WR WKH DIWHUFDUH FRQWUDFWRUV GXULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ
                   'HIHQGDQW VKDOO SURYLGH SD\PHQW DQG SURRI RI SD\PHQW DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU ,I
                   GHIHQGDQW KDV QR DELOLW\ WR SD\ QR SD\PHQW VKDOO EH UHTXLUHG

                 'HIHQGDQW VKDOO QRW REWDLQ RU SRVVHVV DQ\ GULYHU V OLFHQVH 6RFLDO 6HFXULW\ QXPEHU ELUWK
                   FHUWLILFDWH SDVVSRUW RU DQ\ RWKHU IRUP RI LGHQWLILFDWLRQ LQ DQ\ QDPH RWKHU WKDQ GHIHQGDQW V WUXH
                   OHJDO QDPH QRU VKDOO GHIHQGDQW XVH DQ\ QDPH RWKHU WKDQ GHIHQGDQW V WUXH OHJDO QDPH ZLWKRXW WKH
                   SULRU ZULWWHQ DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

                 'HIHQGDQW VKDOO VXEPLW KLV SHUVRQ SURSHUW\ KRXVH UHVLGHQFH YHKLFOH SDSHUV RU RWKHU DUHDV
                   XQGHU GHIHQGDQW¶V FRQWURO WR D VHDUFK FRQGXFWHG E\ D 8QLWHG 6WDWHV 3UREDWLRQ 2IILFHU RU ODZ
                   HQIRUFHPHQW RIILFHU )DLOXUH WR VXEPLW WR D VHDUFK PD\ EH JURXQGV IRU UHYRFDWLRQ 'HIHQGDQW VKDOO
                   ZDUQ DQ\ RWKHU RFFXSDQWV WKDW WKH SUHPLVHV PD\ EH VXEMHFW WR VHDUFKHV SXUVXDQW WR WKLV FRQGLWLRQ
                   $Q\ VHDUFK SXUVXDQW WR WKLV FRQGLWLRQ ZLOO EH FRQGXFWHG DW D UHDVRQDEOH WLPH DQG LQ D UHDVRQDEOH
                   PDQQHU XSRQ UHDVRQDEOH VXVSLFLRQ WKDW GHIHQGDQW KDV YLRODWHG D FRQGLWLRQ RI KLV VXSHUYLVLRQ DQG
                   WKDW WKH DUHDV WR EH VHDUFKHG FRQWDLQ HYLGHQFH RI WKLV YLRODWLRQ

       'HIHQGDQW VKDOO SD\ WR WKH 8QLWHG 6WDWHV D VSHFLDO DVVHVVPHQW RI  ZKLFK LV GXH LPPHGLDWHO\ $Q\
XQSDLG EDODQFH VKDOO EH GXH GXULQJ WKH SHULRG RI LPSULVRQPHQW DW WKH UDWH RI QRW OHVV WKDQ  SHU TXDUWHU DQG
SXUVXDQW WR WKH %XUHDX RI 3ULVRQV¶ ,QPDWH )LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP $OO ILQHV DUH ZDLYHG DV WKH FRXUW
ILQGV GHIHQGDQW LV XQDEOH WR SD\ DQG LV QRW OLNHO\ WR EHFRPH DEOH WR SD\ DQ\ ILQH

        8SRQ PRWLRQ RI WKH JRYHUQPHQW &RXQWV 7ZR DQG 7KUHH RI WKH ,QGLFWPHQW DUH KHUHE\ GLVPLVVHG




 ,Q DGGLWLRQ WR WKH VSHFLDO FRQGLWLRQV RI VXSHUYLVLRQ LPSRVHG DERYH LW LV KHUHE\ RUGHUHG WKDW WKH 6WDQGDUG &RQGLWLRQV RI 3UREDWLRQ DQG
 6XSHUYLVHG 5HOHDVH ZLWKLQ WKLV MXGJPHQW EH LPSRVHG 7KH &RXUW PD\ FKDQJH WKH FRQGLWLRQV RI VXSHUYLVLRQ UHGXFH RU H[WHQG WKH SHULRG RI
 VXSHUYLVLRQ DQG DW DQ\ WLPH GXULQJ WKH VXSHUYLVLRQ SHULRG RU ZLWKLQ WKH PD[LPXP SHULRG SHUPLWWHG E\ ODZ PD\ LVVXH D ZDUUDQW DQG UHYRNH
 VXSHUYLVLRQ IRU D YLRODWLRQ RFFXUULQJ GXULQJ WKH VXSHUYLVLRQ SHULRG




             )HEUXDU\  
             'DWH                                                 )(51$1'2 0 2/*8,1
                                                                  86 'LVWULFW -XGJH

 ,W LV RUGHUHG WKDW WKH &OHUN GHOLYHU D FRS\ RI WKLV -XGJPHQW DQG 3UREDWLRQ&RPPLWPHQW 2UGHU WR WKH 86 0DUVKDO RU RWKHU TXDOLILHG RIILFHU



&5 ZSG                               -8'*0(17      352%$7,21&200,70(17 25'(5                                                3DJH  RI 
 86$ YV    -$0(6 '21$&,$12 6+877/(                                                       'RFNHW 1R      (' &5 )02


                                                                              &OHUN 86 'LVWULFW &RXUW



           )HEUXDU\                                          %\         V 9DQHVVD )LJXHURD
           )LOHG 'DWH                                                         'HSXW\ &OHUN



 7KH GHIHQGDQW PXVW FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW VHW IRUWK EHORZ 

                                67$1'$5' &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6(

                                 :KLOH WKH GHIHQGDQW LV RQ SUREDWLRQ RU VXSHUYLVHG UHOHDVH SXUVXDQW WR WKLV MXGJPHQW
    7KH GHIHQGDQW PXVW QRW FRPPLW DQRWKHU IHGHUDO VWDWH RU ORFDO                    7KH GHIHQGDQW PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQV HQJDJHG
      FULPH                                                                              LQ FULPLQDO DFWLYLW\ DQG PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQ
    KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO                     FRQYLFWHG RI D IHORQ\ XQOHVV JUDQWHG SHUPLVVLRQ WR GR VR E\ WKH SUREDWLRQ
      MXGLFLDO GLVWULFW RI UHVLGHQFH ZLWKLQ  KRXUV RI LPSRVLWLRQ RI D                   RIILFHU 7KLV FRQGLWLRQ ZLOO QRW DSSO\ WR LQWLPDWH IDPLO\ PHPEHUV XQOHVV
      VHQWHQFH RI SUREDWLRQ RU UHOHDVH IURP LPSULVRQPHQW XQOHVV                          WKH FRXUW KDV FRPSOHWHG DQ LQGLYLGXDOL]HG UHYLHZ DQG KDV GHWHUPLQHG
      RWKHUZLVH GLUHFWHG E\ WKH SUREDWLRQ RIILFHU                                        WKDW WKH UHVWULFWLRQ LV QHFHVVDU\ IRU SURWHFWLRQ RI WKH FRPPXQLW\ RU
    7KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH DV LQVWUXFWHG E\                  UHKDELOLWDWLRQ
      WKH FRXUW RU SUREDWLRQ RIILFHU                                                  7KH GHIHQGDQW PXVW UHIUDLQ IURP H[FHVVLYH XVH RI DOFRKRO DQG PXVW QRW
    7KH GHIHQGDQW PXVW QRW NQRZLQJO\ OHDYH WKH MXGLFLDO GLVWULFW                        SXUFKDVH SRVVHVV XVH GLVWULEXWH RU DGPLQLVWHU DQ\ QDUFRWLF RU RWKHU
      ZLWKRXW ILUVW UHFHLYLQJ WKH SHUPLVVLRQ RI WKH FRXUW RU SUREDWLRQ                    FRQWUROOHG VXEVWDQFH RU DQ\ SDUDSKHUQDOLD UHODWHG WR VXFK VXEVWDQFHV
      RIILFHU                                                                            H[FHSW DV SUHVFULEHG E\ D SK\VLFLDQ
    7KH GHIHQGDQW PXVW DQVZHU WUXWKIXOO\ WKH LQTXLULHV RI WKH SUREDWLRQ              7KH GHIHQGDQW PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI EHLQJ
      RIILFHU XQOHVV OHJLWLPDWHO\ DVVHUWLQJ KLV RU KHU )LIWK $PHQGPHQW                   DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU
      ULJKW DJDLQVW VHOILQFULPLQDWLRQ DV WR QHZ FULPLQDO FRQGXFW                     )RU IHORQ\ FDVHV WKH GHIHQGDQW PXVW QRW SRVVHVV D ILUHDUP DPPXQLWLRQ
    7KH GHIHQGDQW PXVW UHVLGH DW D ORFDWLRQ DSSURYHG E\ WKH SUREDWLRQ                   GHVWUXFWLYH GHYLFH RU DQ\ RWKHU GDQJHURXV ZHDSRQ
      RIILFHU DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH            7KH GHIHQGDQW PXVW QRW DFW RU HQWHU LQWR DQ\ DJUHHPHQW ZLWK D ODZ
      DQ\ DQWLFLSDWHG FKDQJH RU ZLWKLQ  KRXUV RI DQ XQDQWLFLSDWHG                       HQIRUFHPHQW DJHQF\ WR DFW DV DQ LQIRUPDQW RU VRXUFH ZLWKRXW WKH
      FKDQJH LQ UHVLGHQFH RU SHUVRQV OLYLQJ LQ GHIHQGDQW¶V UHVLGHQFH                     SHUPLVVLRQ RI WKH FRXUW
    7KH GHIHQGDQW PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR FRQWDFW KLP RU                $V GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH GHIHQGDQW PXVW QRWLI\ VSHFLILF
      KHU DW DQ\ WLPH DW KRPH RU HOVHZKHUH DQG PXVW SHUPLW FRQILVFDWLRQ                   SHUVRQV DQG RUJDQL]DWLRQV RI VSHFLILF ULVNV SRVHG E\ WKH GHIHQGDQW WR
      RI DQ\ FRQWUDEDQG SURKLELWHG E\ ODZ RU WKH WHUPV RI VXSHUYLVLRQ DQG                 WKRVH SHUVRQV DQG RUJDQL]DWLRQV DQG PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR
      REVHUYHG LQ SODLQ YLHZ E\ WKH SUREDWLRQ RIILFHU                                    FRQILUP WKH GHIHQGDQW¶V FRPSOLDQFH ZLWK VXFK UHTXLUHPHQW DQG WR PDNH
    7KH GHIHQGDQW PXVW ZRUN DW D ODZIXO RFFXSDWLRQ XQOHVV H[FXVHG E\                    VXFK QRWLILFDWLRQV
      WKH SUREDWLRQ RIILFHU IRU VFKRROLQJ WUDLQLQJ RU RWKHU DFFHSWDEOH               7KH GHIHQGDQW PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU WR
      UHDVRQV DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW WHQ GD\V                     LPSOHPHQW WKH RUGHUV RI WKH FRXUW DIIRUG DGHTXDWH GHWHUUHQFH IURP
      EHIRUH DQ\ FKDQJH LQ HPSOR\PHQW RU ZLWKLQ  KRXUV RI DQ                            FULPLQDO FRQGXFW SURWHFW WKH SXEOLF IURP IXUWKHU FULPHV RI WKH
      XQDQWLFLSDWHG FKDQJH                                                               GHIHQGDQW DQG SURYLGH WKH GHIHQGDQW ZLWK QHHGHG HGXFDWLRQDO RU
                                                                                          YRFDWLRQDO WUDLQLQJ PHGLFDO FDUH RU RWKHU FRUUHFWLRQDO WUHDWPHQW LQ WKH
                                                                                          PRVW HIIHFWLYH PDQQHU




&5 ZSG                                      -8'*0(17        352%$7,21&200,70(17 25'(5                                                           3DJH  RI 
 86$ YV     -$0(6 '21$&,$12 6+877/(                                            'RFNHW 1R     (' &5 )02


             7KH GHIHQGDQW PXVW DOVR FRPSO\ ZLWK WKH IROORZLQJ VSHFLDO FRQGLWLRQV VHW IRUWK EHORZ 


           67$78725< 3529,6,216 3(57$,1,1* 72 3$<0(17 $1' &2//(&7,21 2) ),1$1&,$/ 6$1&7,216

           7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ D ILQH RU UHVWLWXWLRQ RI PRUH WKDQ  XQOHVV WKH FRXUW ZDLYHV LQWHUHVW RU XQOHVV WKH ILQH RU
 UHVWLWXWLRQ LV SDLG LQ IXOO EHIRUH WKH ILIWHHQWK WK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW XQGHU  86&   I   3D\PHQWV PD\ EH VXEMHFW
 WR SHQDOWLHV IRU GHIDXOW DQG GHOLQTXHQF\ XQGHU  86&   J  ,QWHUHVW DQG SHQDOWLHV SHUWDLQLQJ WR UHVWLWXWLRQ KRZHYHU DUH QRW DSSOLFDEOH
 IRU RIIHQVHV FRPSOHWHG EHIRUH $SULO  

          ,I DOO RU DQ\ SRUWLRQ RI D ILQH RU UHVWLWXWLRQ RUGHUHG UHPDLQV XQSDLG DIWHU WKH WHUPLQDWLRQ RI VXSHUYLVLRQ WKH GHIHQGDQW PXVW SD\ WKH
 EDODQFH DV GLUHFWHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH  86&  

          7KH GHIHQGDQW PXVW QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ ZLWKLQ WKLUW\  GD\V RI DQ\ FKDQJH LQ WKH GHIHQGDQW¶V PDLOLQJ DGGUHVV RU
 UHVLGHQFH DGGUHVV XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV DUH SDLG LQ IXOO  86&   E O ) 

         7KH GHIHQGDQW PXVW QRWLI\ WKH &RXUW WKURXJK WKH 3UREDWLRQ 2IILFH DQG WKH 8QLWHG 6WDWHV $WWRUQH\ RI DQ\ PDWHULDO FKDQJH LQ WKH
 GHIHQGDQW¶V HFRQRPLF FLUFXPVWDQFHV WKDW PLJKW DIIHFW WKH GHIHQGDQW¶V DELOLW\ WR SD\ D ILQH RU UHVWLWXWLRQ DV UHTXLUHG E\  86&   N 
 7KH &RXUW PD\ DOVR DFFHSW VXFK QRWLILFDWLRQ IURP WKH JRYHUQPHQW RU WKH YLFWLP DQG PD\ RQ LWV RZQ PRWLRQ RU WKDW RI D SDUW\ RU WKH YLFWLP DGMXVW
 WKH PDQQHU RI SD\PHQW RI D ILQH RU UHVWLWXWLRQ XQGHU  86&   N  6HH DOVR  86&   G  DQG IRU SUREDWLRQ  86& 
  D  

           3D\PHQWV ZLOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU

                    6SHFLDO DVVHVVPHQWV XQGHU  86&  
                    5HVWLWXWLRQ LQ WKLV VHTXHQFH XQGHU  86&   L  DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG EHIRUH WKH 8QLWHG
                     6WDWHV LV SDLG 
                             1RQIHGHUDO YLFWLPV LQGLYLGXDO DQG FRUSRUDWH 
                             3URYLGHUV RI FRPSHQVDWLRQ WR QRQIHGHUDO YLFWLPV
                             7KH 8QLWHG 6WDWHV DV YLFWLP
                    )LQH
                    &RPPXQLW\ UHVWLWXWLRQ XQGHU  86&   F  DQG
                    2WKHU SHQDOWLHV DQG FRVWV

           &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6( 3(57$,1,1* 72 ),1$1&,$/ 6$1&7,216

          $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW PXVW SURYLGH WR WKH 3UREDWLRQ 2IILFHU  D VLJQHG UHOHDVH DXWKRUL]LQJ FUHGLW UHSRUW
 LQTXLULHV  IHGHUDO DQG VWDWH LQFRPH WD[ UHWXUQV RU D VLJQHG UHOHDVH DXWKRUL]LQJ WKHLU GLVFORVXUH DQG  DQ DFFXUDWH ILQDQFLDO VWDWHPHQW ZLWK
 VXSSRUWLQJ GRFXPHQWDWLRQ DV WR DOO DVVHWV LQFRPH DQG H[SHQVHV RI WKH GHIHQGDQW ,Q DGGLWLRQ WKH GHIHQGDQW PXVW QRW DSSO\ IRU DQ\ ORDQ RU RSHQ
 DQ\ OLQH RI FUHGLW ZLWKRXW SULRU DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

         7KH GHIHQGDQW PXVW PDLQWDLQ RQH SHUVRQDO FKHFNLQJ DFFRXQW $OO RI GHIHQGDQW¶V LQFRPH ³PRQHWDU\ JDLQV´ RU RWKHU SHFXQLDU\ SURFHHGV
 PXVW EH GHSRVLWHG LQWR WKLV DFFRXQW ZKLFK PXVW EH XVHG IRU SD\PHQW RI DOO SHUVRQDO H[SHQVHV 5HFRUGV RI DOO RWKHU EDQN DFFRXQWV LQFOXGLQJ
 DQ\ EXVLQHVV DFFRXQWV PXVW EH GLVFORVHG WR WKH 3UREDWLRQ 2IILFHU XSRQ UHTXHVW

         7KH GHIHQGDQW PXVW QRW WUDQVIHU VHOO JLYH DZD\ RU RWKHUZLVH FRQYH\ DQ\ DVVHW ZLWK D IDLU PDUNHW YDOXH LQ H[FHVV RI  ZLWKRXW
 DSSURYDO RI WKH 3UREDWLRQ 2IILFHU XQWLO DOO ILQDQFLDO REOLJDWLRQV LPSRVHG E\ WKH &RXUW KDYH EHHQ VDWLVILHG LQ IXOO

                               7KHVH FRQGLWLRQV DUH LQ DGGLWLRQ WR DQ\ RWKHU FRQGLWLRQV LPSRVHG E\ WKLV MXGJPHQW




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                  3DJH  RI 
                                                                     5(7851

 , KDYH H[HFXWHG WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW DV IROORZV
 'HIHQGDQW GHOLYHUHG RQ                                                                      WR
 'HIHQGDQW QRWHG RQ DSSHDO RQ
 'HIHQGDQW UHOHDVHG RQ
 0DQGDWH LVVXHG RQ
 'HIHQGDQW¶V DSSHDO GHWHUPLQHG RQ
 'HIHQGDQW GHOLYHUHG RQ                                                                    WR
     DW
     WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV ZLWK D FHUWLILHG FRS\ RI WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW

                                                                     8QLWHG 6WDWHV 0DUVKDO


                                                               %\
           'DWH                                                      'HSXW\ 0DUVKDO




                                                                 &(57,),&$7(

 , KHUHE\ DWWHVW DQG FHUWLI\ WKLV GDWH WKDW WKH IRUHJRLQJ GRFXPHQW LV D IXOO WUXH DQG FRUUHFW FRS\ RI WKH RULJLQDO RQ ILOH LQ P\ RIILFH DQG LQ P\
 OHJDO FXVWRG\

                                                                     &OHUN 86 'LVWULFW &RXUW


                                                               %\
           )LOHG 'DWH                                                'HSXW\ &OHUN




                                                )25 86 352%$7,21 2)),&( 86( 21/<


8SRQ D ILQGLQJ RI YLRODWLRQ RI SUREDWLRQ RU VXSHUYLVHG UHOHDVH , XQGHUVWDQG WKDW WKH FRXUW PD\  UHYRNH VXSHUYLVLRQ  H[WHQG WKH WHUP RI
VXSHUYLVLRQ DQGRU  PRGLI\ WKH FRQGLWLRQV RI VXSHUYLVLRQ

        7KHVH FRQGLWLRQV KDYH EHHQ UHDG WR PH , IXOO\ XQGHUVWDQG WKH FRQGLWLRQV DQG KDYH EHHQ SURYLGHG D FRS\ RI WKHP


         6LJQHG
                   'HIHQGDQW                                                        'DWH




                   8 6 3UREDWLRQ 2IILFHU'HVLJQDWHG :LWQHVV                       'DWH




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                   3DJH  RI 
